Citation Nr: 1434854	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from July 1948 to June 1952.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2010, the Board denied entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.  In July 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In November 2010 and October 2012, the Board remanded the claim for additional development.  In February 2014, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The requested expert medical opinion was received in April 2014 and the Board sought clarification of that opinion in May 2014.  The requested opinion was received in May 2014 and the case has since been returned to the Board for further appellate consideration.  

In July 2008, the appellant withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2013).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 





FINDINGS OF FACT

1. The Veteran's exposure to ionizing radiation during service is conceded.   

2. The Veteran died in October 2004.  His death certificate lists the cause of death as respiratory failure, due to or as a consequence of lung cancer type not known since 5 months prior, due to or as a consequence of smoking since many years prior.  An autopsy was not performed.  

3. The Veteran was not diagnosed with lung cancer during service or until approximately 52 years after separation from service and the preponderance of the evidence establishes that the Veteran's exposure to ionizing radiation during service did not result in his subsequent lung cancer diagnosis. 

4. At the time of the Veteran's death, service connection had been established for residuals of a left knee replacement, evaluated as 30 percent disabling prior to March 12, 2002, and as 60 percent disabling thereafter.  The combined evaluations were 30 percent prior to March 12, 2002, and 60 percent thereafter.

5. The preponderance of the evidence establishes that the Veteran's service-connected left knee disability was not a principal or contributory cause of death, nor did such disability hasten his death.   


CONCLUSIONS OF LAW

1. The statutory presumption of a nexus between in-service exposure to ionizing radiation and the Veteran's fatal lung cancer has been rebutted by competent medical and scientific evidence to the contrary.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307(d), 3.309(d) (2013).  

2. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  In particular, this notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

VCAA letters dated in August 2005 and November 2006 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.

The November 2006 letter informed the appellant as to the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and a condition not yet service-connected.  While the letter did not state the conditions for which the Veteran was service-connected at the time of his death, it is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was not service connected for lung cancer at the time of his death and was service-connected for a left knee disability and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty, to include his service-connected disability.  The appellant and her representative discussed the Veteran's service-connected knee disabilities in multiple communications with VA. The claimant's knowledge can also be imputed to her through her representative and during the appellate period she has been represented by an experienced Veterans Service Organization.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  As such, the Board concludes that the November 2006 letter provided the information to the appellant prescribed in Hupp.

In addition, while the November 2006 letter was provided after initial adjudication of the claim, this timing deficiency was cured by readjudication of the claim in the July 2010, June 2012, and November 2013 supplemental statements of the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.

Board finds that any prejudice due to such errors has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to her by VA, it is reasonable to expect that the she understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are fire-related and therefore are unavailable for review.  See August 22, 1983 Information Request Form.  The Veteran's DD Form 214 and relevant VA and private post-service medical records have been obtained and associated with the claims file.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In that regard, neither the Veteran during his lifetime nor his surviving spouse have contended that lung cancer was present during service.  Indeed, post-service chest x-rays dated in January 1978 were read as negative.  It is essentially contended that the Veteran's lung cancer is the result of his exposure to ionizing radiation during service.  The Veteran's in-service radiation exposure has been conceded by VA.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist." See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

The Board recognizes that it has a heightened obligation to assist the appellant in the development of her claim, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The appellant has identified multiple treatment providers who may have records relevant to the claim.  VA requested records from all identified providers, however, negative records responses were received from Mercy Hospital in April 2012, Dr. G at Fairfield Hospital Medical Arts Center in June 2012, and University of Iowa Hospitals and Clinics in July 2012.  The appellant was notified of this information in an October 2012 letter.  In November 2013 correspondence, she indicated that she had no additional information or evidence to submit in support of her claim.  

In accordance with the July 2010 joint motion for remand and the November 2010 and October 2012 remands, a December 2010 letter requested that the appellant submit authorization necessary to enable VA to obtain the Veteran's final hospital records from Jefferson County Hospital.  In May and July 2011, the appellant submitted authorization necessary to enable VA to obtain records from multiple facilities other than Jefferson County Hospital.  An October 2012 letter advised the appellant that correspondence from Dr. G at Medical Arts Center indicated that Jefferson County Hospital may have records relevant to the claim and again requested that the appellant provide authorization necessary to enable VA to obtain them.  The appellant did not respond.  That fact was documented in the November 2013 SSOC.  In subsequent correspondence received from the appellant in November 2013, she indicated that she had no additional information or evidence to submit in support of her claim.  As such, the Board finds a third remand to attempt to obtain the Veteran's final hospital records from Jefferson County Hospital is not warranted.  In that regard, while VA has a statutory duty to assist the claimant in developing evidence pertinent to a claim, she also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a claimant wishes help, he or she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Also in compliance with the July 2010 joint motion and the November 2010 remand, in August 2011, the Veteran's in-service radiation dose estimate and a medical advisory opinion as to whether his lung cancer resulted from such exposure was received from the Under Secretary for Health.  In August 2011, the Under Secretary for Benefits reviewed the claim and advised the RO that there is no reasonable possibility that the Veteran's lung cancer resulted from his in-service radiation exposure.  The Under Secretaries for Health and Benefits each set forth a detailed rationale for the opinions provided.  See 38 C.F.R. § 3.311 (a) and (b) (2013).  

In light of the foregoing, the Board finds that the requirements of the joint motion and the Board's remands were ultimately accomplished to the extent possible, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record indicates that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) and that records have not been requested or obtained from that agency.  The Board concludes, however, that since the Veteran was approximately 74 years old at the time of his death, any documents in possession of the SSA would not be of benefit in adjudicating the current claim, as such records would have been produced during at least 9 years prior to the Veteran's death and therefore not relate or discuss the proximate or contributory causes of his death.  As such, a remand to obtain such records would serve no useful purpose.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In April and May 2014, the Board obtained VHA advisory expert medical opinions, which addressed the claim for service connection for cause of death.  The Board finds that the opinions, in combination, are adequate to decide the case as they are predicated on a review of the claims file and relevant medical literature, consideration of the Veteran's pertinent medical history, and the appellant's contentions.  The opinion sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  In light of the foregoing, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply. 38 U.S.C.A. § 1310. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" such as lung cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(i), (ii).  Radiation-risk activity also includes certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).

Diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

Thus, the Board must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.  Simply stated, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  The Veteran died in October 2004, 52 years after his separation from service, at the age of 74.  His death certificate lists the cause of death as respiratory failure, due to or as a consequence of lung cancer - type not known since 5 months prior, due to or as a consequence of smoking for many years.  At the time of the Veteran's death, service connection had been established for status post hemi compartmental left knee replacement, evaluated as 30 percent disabling prior to March 12, 2002, and as 60 percent disabling thereafter.  

The appellant seeks service connection for the cause of the Veteran's death for which she has advanced two theories of entitlement.  First, she argues that the Veteran's service-connected left knee disability caused or contributed to his death.  Second, she contends that his in-service radiation exposure caused or contributed to the cause of his death.  

(i) Service-Connected Left Knee Disability

As to the Veteran's service-connected left knee disorder, the appellant essentially contends that it caused or contributed to the Veteran's death from respiratory failure in that it made it difficult for him to walk and prone to falling, which resulted in the Veteran becoming inactive and eventually bedridden, and therefore, unable to resist the effects of respiratory failure immediate preceding his death.  

Post-service treatment records and examination reports show complaints of left knee instability during a May 1992 VA examination.  Physical examination showed 5-6mm of pseudo laxity but no gross knee laxity.  Following examination of the Veteran, the examiner opined that the Veteran's left lower extremity instability was likely not related to the knee but more to his severe left foot deformity.  He reasoned that the Veteran reported that his left foot had been that way for some time and the examiner suspected that the Veteran's report of an ankle fracture 10 years prior may have had something to do with the external rotatory deformity.  The examiner thought the Veteran's problems were more coming from his foot and he did not see any relationship between the Veteran's military service and his foot disability.  

In July 1997, the Veteran complained of diffuse left knee pain, inability to ambulate up stairs, and severe limitations of his activities of daily life.  In August 1997, it was noted that the arch of the Veteran's left foot collapsed 10 years prior.  He reported progressive left knee pain since 7.5 months prior.  Examination of the left lower extremity showed a severe planovalgus foot with a deficient posterior tibial tendon.  Valgus thrust was noted with walking.  Right knee range of motion was from 5 degrees of limited extension to 120 degrees of limited flexion.  There was no instability on Varus/Valgus stress.  

In September 1997 it was noted that the Veteran had a broken arch in his right foot.  Nerve conduction study demonstrated axonal neuropathy of the extremities, greater in the lower extremities, and probably secondary to type II diabetes mellitus.

On VA feet examination in September 1997, the examiner stated that the Veteran was status post left total knee arthroplasty.  He subsequently developed arthritis and required the knee arthroplasty.  The examiner stated that he now has a severe planovalgus deformity of the left foot with degenerative joint disease due to a posterior tibialis degenerative tendon rupture which was essentially unrelated to the Veteran's knee problems.  It made left lower extremity functioning essentially impossible as the foot deformity resulted in a secondary problem with a knee valgus deformity which made ambulation extremely difficult.  The examiner stated that the Veteran would require further foot intervention before he would likely be able to ambulate for more than short distances of 20 feet or so.  

An August 2001 VA treatment note shows complaints of a sore left foot.  The Veteran denied difficulty with strength or balance unless his feet were sore.  The only left knee complaint was a three month history of soreness due to scalding.  

In October 2001, the Veteran was shown to have bilateral foot drop.  It was noted that he may be more functional with walking if he were able to wear AFOs.  A 10 year history of type II diabetes mellitus was also noted with chronic complications of neuropathy, retinopathy, and nephropathy.  At that time, the Veteran could walk 1-2 blocks with a walker before he had to stop and rest due pain in his legs.  

A May 2002 primary care note documented numbness of the arms and legs not related to exercise.  The Veteran was able to walk with assistance of a walker for 2-3 blocks.  Walking was limited by muscle leg pain.  Pain at the level of the right knee with walking was relieved by Tylenol administration.  Diagnostic assessments included type II diabetes mellitus with chronic complication for 5 years, left knee surgery for cartilage damage, and right to left fem-fem bypass in 2000.  

Following VA joints examination in September 2002, the examiner diagnosed (1) left knee hemi-arthrotomy with osteoarthritic changes; (2) type II diabetes mellitus; (3) sensomotor axonal peripheral neuropathy of the lower extremities secondary to type II diabetes mellitus; (4) bilateral foot drop and weakness of the lower extremities secondary to peripheral neuropathy, and; (5) left foot charcot joint with planovalgus deformity secondary to peripheral neuropathy. 

In a November 2002 statement, the Veteran indicated that he did not have a lot of pain due to his left knee replacement.  He stated "this is mostly because of lack of feeling in all of my extremities, peripheral neuropathy."  He stated that he could not stand alone anymore and walking was almost impossible due to locking and hyperextension of his left knee.   

A November 2002 VA treatment note documents complaints of left knee pain with exercise, related with change in the weather and improved with use of Tylenol and Motrin.  

A November 2002 aid and attendance examination indicated the Veteran had numbness of his extremities in sock and glove distributions.  He could ambulate a maximum of 25 feet with a walker, but he was essentially wheelchair bound and a fall risk due to his left knee giving way without warning.  He needed assistance propelling his wheelchair long distances due to fatigue.  Independent ambulation was not recommended.  It was also noted that the Veteran had limited range of motion of his upper and lower extremities due to pain and fatigue and decreased sensation of his hands and feet.  

In a December 2002 statement, the Veteran indicated that he could no longer walk or stand on his own due to his service-connected left knee disability.  A December 2002 VA treatment note shows that the Veteran complained that his left knee gave out at times and that he had fallen.  A decrease in function from 1 year prior was noted in that the Veteran was not walking as far or well.  He was able to propel his manual wheelchair 102 feet before stopping due to fatigue.  He was able to ambulate 25 feet with a walker before stopping due to his left knee giving out.  

During a personal hearing at the RO in May 2003, the Veteran indicated that he used a scooter to ambulate.  He could not lift his left leg or walk on it more than a very short distance because it spontaneously gave way and caused him to fall.  The Veteran's step daughter and caregiver testified that the Veteran could walk, but his left knee would "drop him."  She admitted that the Veteran also had a bad foot but she stated that he did not have much trouble with it.  

During VA joints examination in October 2003, a medical history of COPD and diabetes mellitus with complications of peripheral neuropathy and peripheral vascular disease was also noted.  The Veteran complained of chronic left knee pain, effusion, locking, giving way, and leg spasms.  Treatment for left knee complaints included ibuprofen 800 mg and another analgesic medication, which the Veteran stated improved his knee pain without any reported side effects.  The Veteran reported an increase in his number of falls - approximately 7 or 8 that year.  He most recently fell 1 month prior which produced additional ulcers over his left foot.  He was placed on bed rest for approximately 3 weeks thereafter.  Physical examination showed decreased sensation in the Veteran's bilateral legs and markedly reduced strength in both legs: approximately 1/5 bilateral hip flexors, bilateral quadriceps extenders, and bilateral hamstrings.  There was tenderness to palpation over the medial aspect of the left knee but no effusion.  Range of motion testing was not performed due to the Veteran being seated and weakness.  The examiner diagnosed diabetes mellitus with extensive peripheral neuropathy and weakness of the lower extremities and status post left knee hemi-compartmental total arthroplasty.  He opined that it is at least as likely as not that the Veteran's falling and giving way is primarily a complication of his diabetes mellitus and less likely a complication of his left knee arthroplasty, although chronic pain remained a complication of the arthroplasty.   

In accordance with the representative's request, in February 2014, the Board requested an advisory expert medical opinion from the VHA to determine whether the Veteran's service-connected left knee disability caused or contributed substantially or materially to his death from respiratory failure or aid or lent assistance to the production of death.  

In April 2014, following a review of the claims file Dr. CRE, M.D. opined that the Veteran's service-connected left knee disability less likely than not caused or contributed to the cause of his death on October 20, 2004, which his death certificate listed as respiratory failure due to lung cancer - type not proven due to smoking.  He reasoned that no other complicating factors were listed in his death and his service-connected knee disability was not related to the respiratory failure nor to the lung cancer listed as the cause of death.  He stated that the predominance of peer reviewed medical information did not support a connection.  

In response to the Board's May 2014 request for clarification, Dr. CRE elaborated that there was no mention of deconditioning as a contributing factor to the cause of the Veteran's death, and no autopsy was performed to give additional information.  He indicated that if the contention is that the Veteran would not have died from lung cancer with better aerobic conditioning; there are multiple methods of aerobic conditioning that the Veteran could have used if his knee condition caused a decrease in exercise requiring use of the knee.  He also noted that a review of the Veteran's post-service treatment records showed that in September 1997, the Veteran was diagnosed with a severe left foot deformity, which was noted at that time to be essentially unrelated to the Veteran's service-connected knee disability.  He also noted that the Veteran suffered from diabetes with peripheral vascular disease, which decreases an individual's ability to resist other conditions, and which would decrease the Veteran's ability to perform aerobic exercise.  He stated that the Veteran was a smoker and died of respiratory failure.  He indicated that smoking has been determined to be a risk factor for lung malignancies along with chronic lung disease.  Therefore, utilizing the available information and following a review of peer reviewed medical literature documented in his report, he opined that it is less likely than not that the Veteran's service-connected knee disability caused or significantly contributed to the Veteran's death from lung cancer which caused respiratory failure.  

On review, the Board notes that VA treatment records support the appellant's contentions that the Veteran's service-connected left knee disability may have attributed, at least in part, to his decreased mobility and physical deconditioning.  Nevertheless, VA treatment records and examination reports also show that he had multiple non service-connected disabilities which also contributed to his decreased mobility and physical deconditioning, to include bilateral foot disorder and diabetes with complications of peripheral vascular disease and peripheral neuropathy.  

In April and May 2014, a VHA examiner after reviewing all of the evidence of record, opined that that the Veteran's service-connected left knee disability less likely than not caused or contributed to cause his death.  The examiner referenced supporting clinical data and provided a cogent explanation concerning the rationale for the opinion provided.  As discussed, the physician noted that the Veteran could have engaged in multiple methods of physical conditioning despite his service-connected left knee disability.  He also noted that the Veteran had other conditions known to decrease an individual's ability to resist other conditions and which would also decrease the Veteran's ability to perform aerobic exercise.  Thus, the Board concludes that the physician specifically considered and rejected the contention that the Veteran's service-connected left knee disability rendered him materially less capable of resisting the effects of the actual condition that primarily caused his death.  As outlined above, this conclusion are supported by the fact that neither the Veteran's knee disability nor physical deconditioning were listed on the Veteran's death certificate as causal or contributory factors in his death.  The Board finds these conclusions compelling and of significantly greater weight than the unsupported attribution by the appellant and her daughter that the Veteran's left knee disability was a contributing factor in his death.  With the exception of lay contentions of the appellant and her daughter, the appellant has not submitted any medical evidence or opinion to the contrary.  Thus, the preponderance of the evidence is against a finding that the Veteran's service-connected left knee disability was a contributory cause of his death.

ii. In-Service Exposure to Ionizing Radiation 

As to the appellant's contention that the Veteran's lung cancer was caused by his in-service exposure to ionizing radiation, as previously noted, the Veteran's service records are fire-related and therefore unavailable for review.  The appellant has not claimed nor does the evidence of record suggest that the Veteran's lung was diagnosed during service or until approximately many years thereafter.  In that regard, the Veteran's death certificate shows that he had a 5 month history of lung cancer prior to death and VA treatment records show that lung cancer was diagnosed in or around February 2004.  

The Veteran's DD Form 214 notes service in the 501st AAA Gun Battalion at Camp Hanford, Washington.  The appellant has submitted histories noting Camp Hanford's role in supplying weapons grade plutonium.  See "Military Operations" pamphlet submitted by the appellant.  

In accordance with the provisions of 38 C.F.R § 3.311(a), in August 2011, a radiation does estimate and etiological opinion as to the Veteran's lung cancer was requested from the Under Secretary for Health.  

An August 16, 2011 memorandum from the Director of Environmental Agents Service indicates that a review of the record was negative for any medical records showing that the Veteran was monitored for exposure to ionizing radiation during service, therefore a dose was assigned based on his assignment to Camp Hanford for his entire period of service from 1948 to 1952.  Significant amounts of radioactivity were released in the vicinity of the Hanford Reservation.  Those releases had been studied and several reports had been issued with findings of the studies.  Once such report was "Radiation Dose Estimates from Hanford Radioactive Material Releases to the Air and the Columbia River" published by the Hanford Environmental Dose Reconstruction Project (HEDR) in 1994.  That report analyzed the radiation dose to persons exposed to radioactive releases during the period of 1944 to 1972.  The maximum cumulative effective dose equivalent to an exposed adult from the air pathway in the most effected geographical area of HEDR study was 1.0 rem.  The highest effective dose equivalent in the most affected geographical area to an exposed individual from the water pathway described in the HEDR study is not more than 0.15 rem.  Therefore, assuming that the Veteran was present in the most affected areas with the highest radiation doses for his entire time in service from 1948 to 1952, his time spent there would result in a total radiation dose of not more than 1.15 rem.  In that regard, The Health Physics Society, in their position statement PS010-1 Radiation Risk in Perspective, revised in August 2004, states that "in accordance with current knowledge of radiation health risks,  the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in 1 year or a lifetime dose of 10 rem above that received from natural sources."  This position statement further stated that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  In light of the foregoing, the health physicist opined that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that his lung cancer can be attributed to radiation exposure while in military service.  

In August 2011, the Under Secretary for Benefits advised the RO that the medical opinion received from the Under Secretary advised that it is unlikely that the Veteran's lung cancer resulted from his exposure to ionizing radiation during service.  Based on the dose information and opinion provided by the Under Secretary for Health, and following a review of the evidence of record in its entirety, the Under Secretary for Benefits opined that there is no reasonable possibility that the Veteran's lung cancer resulted from radiation exposure during service.  

With the exception of the appellant's and her daughter's lay statements that the Veteran's lung cancer is due to his exposure to ionizing radiation during service, a review of the record is otherwise negative for any evidence that the Veteran's lung cancer diagnosed in 2004, approximately 52 years following his discharge from service, is related to any incident of his military service, to include exposure to ionizing radiation therein.  

To the contrary, an August 2001 VA treatment record documents the Veteran's report that he smoked two packs of cigarettes a day and that he had done so since 60 years prior.  The Veteran's death certificate lists respiratory failure due to lung cancer (type not proven) due to smoking as the cause of his death.  In the May 2014 VHA opinion, the examiner indicated that the Veteran had a history of smoking, which has been determined to be a risk factor for lung malignancies along with chronic lung disease.  

Neither the appellant nor her representative have produced a medical opinion to contradict the opinions and conclusions noted in the Veteran's death certificate, the Under Secretary for Health, the Under Secretary for Benefits, and the VHA examiner, each of which weigh against a finding that the Veteran's lung cancer is any incident of his military service or that his service-connected left knee disability cause or contributed to cause the Veteran's death.

The Board finds that the appellant's and her daughter's opinions are insufficient to provide the requisite etiology of the cause of the Veteran's death because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the appellant's statements regarding the Veteran's cause of death being related to his active service, including exposure to ionizing radiation, are merely speculation as she has not shown that she is medically qualified to prove a matter requiring medical expertise, such as an opinion as to the etiology of the Veteran's lung cancer.

As noted, although the Veteran meets the criteria for presumptive service connection, regulations provided evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" does not require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.309(d).  The Board finds that such standard as been met in this case, and that the statutory presumption of a nexus between in-service exposure to ionizing radiation and the Veteran's lung cancer has been rebutted by competent medical and scientific evidence to the contrary.

While the Board is sympathetic to the appellant's claim, the weight of the evidence as discussed above is against the claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


